DETAILED ACTION

This Notice of Allowance is in reply to Amendment filed on 02/02/2021
Claims 1, 2, 4-11, and 14-20 have been amended.
Claims 1-20 are pending.
The Examiner respectfully rescinds the 101 and 103 rejections following an Applicant’s amendment to place the application in condition for allowance. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed toward A system comprising: a first computing node able to communicate with one or more second computing nodes for participating in a consensus system which manages a plurality of blockchains, wherein the first computing node includes one or more processors configured by executable instructions to perform operations comprising: executing a lifecycle manager that manages a plurality of managed programs, each managed program configuring the one or more processors to perform a respective specified function in response to a respective specified condition being met, the lifecycle manager managing a lifecycle of each of the managed programs for determining whether to set a mode of each managed program as one of running mode, simulation mode, or stop mode, wherein each respective managed program of the plurality of managed programs includes a specified expiration time after which the respective managed program is only available to run in a simulation mode that allows retrieval of previously stored data from a respective blockchain, but that does not allow generation of new valid data by the respective managed program to the respective blockchain, each respective managed program further including a specified storage period specifying an amount of time that the respective managed program is stored an operable in the simulation mode after 
Gray (US 2017/0353309 A1) discloses A method is provided for delegating behavior of a smart contract associated with a blockchain to code that is not part of the blockchain. A system directs 
Ansari (US 20170220815 A1) discloses An information computer system is provided for securely releasing time-sensitive information to recipients via a blockchain. A submitter submits a document to the system and a blockchain transaction is generated and submitted to the blockchain based on the document (e.g., the document is included as part of the blockchain transaction). An editor may edit the document and an approver may approve the document for release to the recipients. Each modification and/or approval of the document is recorded as a separate transaction on the blockchain where each of the submitter, editor, approver, and recipients interact with the blockchain with corresponding unique digital identifiers--such as private keys.
McDonald et al. (US 2018/0096349 A1) discloses A system has a storage medium encoded with program instructions, and a processor coupled to access the program instructions. The instructions configure the processor for: receiving a first request at a POS terminal to surrender a previously purchased first asset in exchange for at least a portion of a second asset that was used to purchase the first asset, receiving the private key from the first asset; accessing a set of rules stored in a distributed electronic ledger, the set of rules specifying conditions associated with the first request; transmitting an authorization to return the at least a portion of the second asset in exchange for surrender of the first 
Furthermore, another relevant art Nunes et al. (US 10,931, 478 B2) teaches Systems and methods for virtual network implementation and management based on a peer-to-peer metadata exchange are disclosed. Metadata pertaining to a flow traversing a virtual network overlaying an underlying network is generated in accordance with actions executed to send data packets via the underlying network relative to the virtual network. The metadata is encapsulated in one or more control packets sent to a set of nodes of the underlying network. Each node of the set of nodes maintains a copy of the metadata received in the one or more control packets in a local data store. The metadata is accessed via the local data store when needed to process packets of the flow. 
However, in the instant application none of the prior art of record either individually or in combination teaches or suggests claim 1.The instant application is directed toward The instant application is directed toward A system comprising: a first computing node able to communicate with one or more second computing nodes for participating in a consensus system which manages a plurality of blockchains, wherein the first computing node includes one or more processors configured by executable instructions to perform operations comprising: executing a lifecycle manager that manages a plurality of managed programs, each managed program configuring the one or more processors to perform a respective specified function in response to a respective specified condition being met, the lifecycle manager managing a lifecycle of each of the managed programs for determining whether to set a mode of each managed program as one of running mode, simulation mode, or stop mode, wherein each respective managed program of the plurality of managed programs includes a specified expiration time after which the respective managed program is only available to run in a simulation mode that allows retrieval of previously stored data from a respective blockchain, but that does not allow 
 For these reasons claim 1 and 14 are deemed to be allowable over the prior art of record, and claims 2-13, and 15-20 are allowed by dependency on an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they relate to transaction with unique identifiers are listed on the enclosed PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/26/2021